DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 4/5/2022. Claims 2-3 and 12-13 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments regarding the claims submitted on 3/31/2022 with respect to Examiner’s original objections made in the first office action have been considered. Accordingly, Examiner’s objections regarding the claims have been withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 1 and 11, Applicant asserts that the cited prior art does not teach, "a current location received from a first device and data about a user event received from a second device” because the EU 101 of Beaurepaire cannot disclose both the claimed “first device” and “second device," (Remarks at pg. 6). Examiner, however, respectfully disagrees.
First, it is unclear why EU 101 cannot disclose the claimed “first device” and “second device.”
Second, Beaurepaire discloses at least an autonomous vehicle (see e.g. at least Abstract,), a GPS (see e.g. at least [0036], Fig. 1-2, and related text), satellites 119 (id.), UE 101 (id., see also e.g. at least [0034-0035]), and/or configuration platform 109 (id.), each of which read on the “first device” and/or “second device”.

Regarding claims 4 and 14, Applicant asserts that the cited prior art does not teach “the current location indicates a location proximate a building exit after the data about the user event indicating the transaction has been received” because Colijin does not teach “location proximate a building exit” or “after the data about the user event indicating the transaction has been received,” (Remarks at pg. 6-7). Examiner, however, respectfully disagrees.
First, the language “proximate a building exit” is rejected as vague and indefinite as the term “proximate” is relative and/or subjective such that the scope of the term is unclear.
Second, Colijin teaches that a current location indicates a location after the data about the user event indicating the transaction has been received (see e.g. at least [0052], teaching that a pickup location can be a current location of the user’s client computing device).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: "A system comprising, a computer programmed to:
instruct a vehicle to navigate to a pickup location based on a current location received from a first device and data about a user event received from a second device."
This language is vague and indefinite for at least the following reasons:
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“instruct a vehicle to navigate to a pickup location based on a current location received from a first device and data about a user event received from a second device”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system comprising, a computer programmed to:
instruct a vehicle [intended to navigate to a pickup location based on a current location received from a first device and data about a user event received from a second device]."
Claims 2-10 are further rejected as depending on this claim.

Claim 4 recites: "The system of claim 3, wherein the current location indicates a location proximate a building exit after the data about the user event indicating the transaction has been received."
This language is rejected as vague and indefinite for at least the following reasons:
Relative Terms: The term(s) "a location proximate a building exit” is/are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). Furthermore, the term(s) is/are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 3, wherein the current location indicates a location 

Claim 7 recites: "The system of claim 1, wherein the computer is further programmed to instruct the vehicle to navigate to the pickup location based on data indicating a user gait characteristic."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The system of claim 1, wherein the computer is further programmed [intended to instruct the vehicle to navigate to the pickup location based on data indicating a user gait characteristic]."

Claim 11 recites: "A method comprising:
actuating a vehicle to navigate to a pickup location based on current location data received from a first device and data about a user event received from a second device."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method comprising:
actuating a vehicle [intended to navigate to a pickup location based on current location data received from a first device and data about a user event received from a second device]."
Claims 12-20 are further rejected as depending on this claim.

Claim 14 recites: "The method of claim 13, wherein the current location data indicates a location proximate a building exit after the data indicating the transaction has been received."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 4 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 13, wherein the current location data indicates a location 

Claim 17 recites: "The method of claim 11, further comprising instructing the vehicle to navigate to the pickup location based on data indicating a user gait characteristic."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising instructing the vehicle [intended to navigate to the pickup location based on data indicating a user gait characteristic]."	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire (US 2015/0377635 A1).

Regarding claim 1, Beaurepaire discloses a system (see e.g. at least Abstract, [0028], Fig. 1-2, 10-12, and related text) comprising, a computer programmed to (id., disclosing a method, apparatus, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof):
instruct a vehicle [intended to navigate to a pickup location based on a current location received from a first device and data about a user event received from a second device] (e.g. the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period based on the health condition of a user. In one embodiment, the configuration platform 109 may calculate an estimated total time for at least one training activity for at least one user. The configuration platform 109 may determine a pick-up target time for at least one user based on the travel time information, see e.g. at least para [0061]; As discussed, one or more mobile devices associated with a user are not connected with the autonomous vehicles, see e.g. at least para [0029]; e.g. the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101, see e.g. at least para [0034, 0036, 0038-0039, 0041, 0057-0063]).

Regarding claims 5 and 15, Beaurepaire discloses that the data about the user event received from the second device indicates a transaction location that corresponds to the current location (see e.g. at least [0045, 0082], Fig. 1, 7-8, 10, and related text).

Regarding claims 6 and 16, Beaurepaire discloses that the data about the user event received from the second device includes a user communication in the form of a text message (see e.g. at least [0045, 0082], Fig. 1, 7-8, 10, and related text).

Regarding claims 7 and 17, Beaurepaire discloses that the computer is further programmed [intended to instruct[ing] the vehicle to navigate to the pickup location based on data indicating a user gait characteristic] (see e.g. at least [0030-0031, 0060, 0070], Fig. 1, 3, 6, and related text).

Regarding claims 8 and 18, Beaurepaire discloses that the data about the user event received from the second device includes a message from a smart appliance (see e.g. at least [0073-0074, 0083, 0087, 0090], Fig. 7, and related text).

Regarding claims 9 and 19, Beaurepaire discloses that the computer is further programmed to identify[ing] that a pickup at the pickup location has been performed after a previous actuation of the smart appliance (see e.g. at least [0072-0084, 0087, 0090], Fig. 7-10, and related text).

	Regarding claims 10 and 20, Beaurepaire discloses that the data about the user event received from the second device includes one or more of data indicating a transaction, a user communication, audio data, accelerometer data, a message from a smart appliance, and user habit data (e.g. the configuration platform 109 may determine a fitness parameter information associated with the at least one user. In one embodiment, the fitness parameter information includes personal fitness goals. The personal fitness goals may be set by a user per their preference. In one scenario, the configuration platform 109 may determine a drop-off and/or a pick-up location based on personal fitness goal of a user, see e.g. at least para [0034, 0038-0039, 0041, 0057-0063]).  

	Regarding claim 11, Beaurepaire teaches a method (see e.g. at least Abstract, para [0028], Fig. 3-6, and related text, disclosing a method, apparatus, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof) comprising: 
actuating a vehicle [intended to navigate to a pickup location based on current location data received from a first device and data about a user event received from a second device] (e.g. the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period based on the health condition of a user. In one embodiment, the configuration platform 109 may calculate an estimated total time for at least one training activity for at least one user. The configuration platform 109 may determine a pick-up target time for at least one user based on the travel time information, para [0061]; As discussed, one or more mobile devices associated with a user are not connected with the autonomous vehicles, para [0029]; e.g. the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101, see e.g. at least para [0034, 0036, 0038-0039, 0041, 0057-0063]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Raghupathy (US 2013/0324154 A1).

Regarding claims 2 and 12, Raghupath teaches limitations not expressly disclosed by Beaurepaire including namely: that a current location is based on information received by a first device from a beacon that includes a low energy Bluetooth device (e.g. the user device searches for nearby WAPS Beacons, receives the transmissions from a number of Beacons, and computes its position ... The location information may be utilized within the user device or sent to the network, depending upon the application, see e.g. at least para [0034, 0051, 0080, 0093-0096]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Beaurepaire by configuring that the current location is based on information received by the first device from a beacon as taught by Raghupathy in order to provide quick, accurate, and efficient location calculation capabilities of a user device through a telecommunications network in a cost-effective manner (Raghupathy: para [0004-0005]).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Ballou (US 2007/0174467 A1).

Regarding claims 3 and 13, Beaurepaire discloses that the data about the user event received from the second device indicates a transaction (e.g. a system 100 of FIG. 1 introduces the capability to allow users with autonomous vehicles to reach their daily fitness goals through the support of their autonomous vehicles by being dropped-off or picked-up at locations targeted for this purpose. In one scenario, if a user has indicated a goal of walking 8000 steps per day, the system 100 may detect the number of steps walked by the user during the day, and may determine a pick-up location to enable the user achieve the fitness goal of walking 8000 steps per day. The configuration platform 109 may convert such targets to an exercise regimen, for example, walking, running, cycling etc. Subsequently, a vehicle may optimize a driving route and a pick-up location. The locations may be optimized by distance, map geometry, or a combination thereof, see e.g. at least para [0030-0039], wherein request/process between user/user device and vehicle is a transaction). 
	Additionally, Ballou teaches limitations not expressly disclosed by Beaurepaire including namely: a second user device includes a point of sale system (see e.g. at least Abstract, [0064], issuing electronic tickets wirelessly to users with a device such as a PDA and a chargeable account with which to effect payment). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Beaurepaire by configuring the second user device to include a point of sale system as taught by Ballou in order to enable a provider to provide content to a user based upon user activity and/or interests in return for monetary or other compensation (Ballou: [0045, 0064-0065]).

Regarding claims 4 and 14, Modified Beaurepaire teaches that the current location [data] indicates a location after the data [about the user event] indicating the transaction has been received (Ballou: see e.g. at least [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662